     2:20-cv-00153-RMG            Date Filed 02/21/20     Entry Number 10         Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


 Carlos Lowe,                                         Civil Action No.: 2:20-cv-00153-RMG

                    Plaintiff,
        v.                                          PLAINTIFF CARLOS LOWE’S LOCAL
                                                            CIVIL RULE 26.03
                                                      INTERROGATORY RESPONSES
 Troy Pusateri,
                     Defendant.




       Pursuant to Federal Rule of Civil Procedure 26(f), and Local Civil Rule 26.03, Plaintiff

Carlos Lowe, by and through his undersigned counsel, responds as follows:

       1) A short statement of the facts of the case.

       Plaintiff alleges that on January 6, 2019, he and the Defendant were both invited guests to

an after-hours party at a residence located at 77 Avondale Avenue in Charleston County, South

Carolina. Plaintiff alleges that he was physically attacked by the Defendant, who was grossly

intoxicated, without provocation resulting in actual and punitive damages.

       2) The names of fact witnesses likely to be called by the party and a brief summary of
       their expected testimony.

       A.       Carlos Lowe – Mr. Lowe is the Plaintiff in this action and he is expected to testify

       regarding the events in questions and damages, if any.

       B.       Troy Pusateri – Mr. Pusateri is the Defendant in this action and he expected to

       testify to his interactions with Plaintiff, knowledge of the events in question and Plaintiff’s

       damages, if any.
     2:20-cv-00153-RMG          Date Filed 02/21/20      Entry Number 10          Page 2 of 4




       C.      Heidi Jenkins - This witness is expected to have information regarding the night in

       question as observing the assault, interactions between the parties and background

       information.

       D.      Ivan Sneider - This witness is expected to have information regarding the night in

       question as observing the assault, interactions between the parties and background

       information.

       E.      Tim Brunet - This witness is expected to have information regarding the night in

       question, interactions between the parties and background information.

       The Plaintiff reserves the right to supplement his list of witnesses as discovery progresses

and incorporates by this reference the identities of any individuals or entities referenced by any

party or in any document in discovery.


3)     The names and subject matter of expert witnesses (if no witnesses have been
       identified, the subject matter and field of expertise should be given as to experts likely
       to be offered).

       A.      Dr. Marshall White – This witness is a neurologist that has evaluated the Plaintiff

       for the presence of a Traumatic Brain Injury and is expected to testify regarding the short

       and long term implications of suffering from head injuries of this type.

       B.      Dr. Peter De Vito – This witness is a plastic surgeon and is expected to testify

       regarding necessary future procedures to address Plaintiff’s injuries.


4)     A summary of the claims or defenses with statutory and/or case citations supporting
       the same.

       Claims:

       1. First Cause of Action – Assault




                                                2
     2:20-cv-00153-RMG            Date Filed 02/21/20       Entry Number 10        Page 3 of 4




         Plaintiff will show 1) conduct of the defendant, 2) which places the plaintiff in a reasonable

fear of harm. Gathers v. Harris Teeter Supermarket, Inc., 282 S.C. 220, 317 S.E.2d 748 (Ct. App.

1984).

         2. Second Cause of Action – Battery

         Plaintiff will show actual infliction of unlawful, unauthorized violence upon his person.

Jones by Robinson v. Winn-Dixie Greenville, Inc., 318 S.C. 171, 456 S.E.2d 429 (Ct. App. 1995).


         3. Third Cause of Action – Negligence

         Plaintiff will show a breach of the duty of care owed to the Plaintiff by the Defendant and

damages proximately resulting therefrom. Carson v. Adgar, 326 S.C. 212, 486 S.E.2d 3 (1997);

Miller v. City of Camden, 317 S.C. 28, 451 S.E.2d 401 (Ct.App. 1994), aff’d as modified, 329 S.C.

310, 494 S.E.2d 813 (1997) (actor assumes duty of due care if act is voluntarily undertaken;

question of whether duty arises in given case may depend on existence of particular facts).


5)     Absent special instructions from the assigned judge, proposed dates for the following
deadlines listed in Local Civ. Rule 16.02 (D.S.C.): (a) Exchange of Fed. R. Civ. P.
26(a)(2) expert disclosures. (b) Completion of discovery.

         The parties submitted a consent motion for amended scheduling order on February 21,

2020, to include proposed dates for these deadlines.

6)    Any special circumstances that would affect the time frames applied in preparing the
scheduling order. See generally Local Civ. Rule 16.02(C) (D.S.C.) (Content of Scheduling
Order).

         The parties submitted a consent motion for amended scheduling order on February 21,

2020, to include proposed dates for these deadlines.


7)     Any additional information requested in the Pre-Scheduling Order (Local Civ. Rule
16.01 (D.S.C.)) or otherwise requested by the assigned judge.




                                                   3
     2:20-cv-00153-RMG   Date Filed 02/21/20   Entry Number 10    Page 4 of 4




      Not applicable.



                                      Respectfully submitted,



                                      s/ E. Culver Kidd IV
                                      E. Culver Kidd, IV, Esq. USDC ID No. 13048
                                      KIDD CORVEY & SIMPSON, LLC
                                      914 Folly Rd., Suite B
                                      Charleston, SC 29412
                                      Phone: 843.642.8792
                                      Fax: 843.642.8793
                                      culver@kcslawfirm.com

                                      Attorney for Plaintiff


February 21, 2020




                                       4
